Title: James Madison to W. S. Nicholls, 12 February 1828
From: Madison, James
To: Nicholls, W. S.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                 Feby. 12. 1828
                            
                        

                        I have recd. yours of the 7th. on the subject of the balance due on my note in your hands. I am very sensible
                            of the kind indulgence already experienced, & particularly of the further proof of it contained in your letter; of
                            which I wish it were not convenient for me to avail myself. I was not unaware that the debt had not been entirely
                            discharged, and had counted on several sources for the means of making the finall remittance, one of which I thought could
                            not well fail me. Small as the amount is, all of them have however, thus far disappointed me, in part perhaps without
                            excuse, but principally from circumstances peculiar to the times. The most I can do at present is to make some reduction
                            of the debt by the inclosed draft * on Mr. Wm. Allen of Fredg. who will promptly honor it, and to hope that it may not be
                            long before some one of my Creditors will enable me to cease in this case to be a debtor. With friendly respects
                        draft for $140
                        
                            
                                
                            
                        
                    